Citation Nr: 0937002	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for DJD 
of the right hip.

3.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome and chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for 
status post right knee arthroscopy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to June 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

When this matter was last before the Board in May 2008, the 
Board, inter alia, denied service connection for DJD of the 
lumbar spine, DJD of the right hip, left knee patellofemoral 
syndrome and chondromalacia, and status post right knee 
arthroscopy.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a January 2009 Joint Motion for Partial 
Remand, the Court vacated the Board's decision in February 
2009 and remanded the case for compliance with the terms of 
the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the January 2009 Joint Motion for Partial Remand, the 
parties essentially agreed that medical examinations were 
necessary to adjudicate the Veteran's claims.  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended) 
and 3.326(a) (2008).  

The Veteran essentially indicated in his April 2006 
substantive appeal that his service-connected conditions had 
worsened since his last VA examination, which was conducted 
in October 2005.  In correspondence dated in January 2008, he 
requested new examinations.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (noting that 
while the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Here, the Veteran has indicated a willingness to report.  
Under these circumstances, he should be afforded new VA 
examinations for the purpose of determining the current 
severity of his service-connected lumbar spine, hip, and knee 
disabilities.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the claims folder currently includes complete 
VA treatment records dated up to December 2007.  There are 
also some VA records dated in January 2008 which the Veteran 
submitted on his own.  Because VA is on notice that there are 
records that may be applicable to the Veteran's claims and 
because these records may be of use in deciding the claims, 
all VA treatment records dated from December 2007 should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain outpatient treatment records 
from the VA Caribbean Healthcare System in 
San Juan, Puerto Rico, for the period from 
December 2007 to the present.  All efforts 
to obtain these records should be 
documented in the claims folder. 

2.  The Veteran should be afforded an 
appropriate examination to determine the 
current nature and severity of his 
service-connected DJD of the lumbar spine.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating spine disabilities.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  The Veteran should also be afforded an 
appropriate examination to determine the 
current nature and severity of his DJD of 
the right hip, left knee patellofemoral 
syndrome and chondromalacia, and status 
post right knee arthroscopy.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating hip and knee disabilities.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

4.  Then, after ensuring any other 
necessary development has been completed, 
including any notice requirements, the RO 
should then readjudicate the claims.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



